DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
The amendment of 03 June 2021 has been entered.
Disposition of claims:
	Claims 1, 3-15, and 17 have been amended.
	Claims 2, 16, and 18-19 are cancelled.
	Claims 1, 3-15, and 17 are pending.
The amendment to claim 8 has overcome the objection to claim 8 set forth in the last Office action. The objection has been withdrawn.
The amendments to claims 1 and 6 have overcome the rejections of claims 1 and 3-19 under 35 U.S.C. 112(b) set forth in the last Office action. The rejection has been withdrawn.

Response to Arguments
Applicant’s arguments, see sections D, E, and F of the reply filed 03 June 2021, with respect to the rejection of claims 1 and 3-6 under 35 U.S.C. 102(a)(2) as being anticipated by Galan et al. (WO 2020/157204 A1) (hereafter “Galan”); the rejections of claims 1, 3-11, 15-16, and 18 under 35 U.S.C. 103 as being unpatentable over Galan et al. (WO 2020/157204 A1) (hereafter “Galan”) in view of Kondakova ‘516 (US 2007/0252516 A1) (hereafter “Kondakova”) and Tominaga et al. (JP 2003-133075 – machine translation relied upon) (hereafter “Tominaga”) set forth in the last Office action; and the rejections of claims 17 and 19 under 35 U.S.C. 103 as being unpatentable over Galan et al. (WO 2020/157204 A1) (hereafter “Galan”) in view of Kondakova ‘516 (US 2007/0252516 A1) (hereafter “Kondakova”) and Tominaga et al. (JP 2003-133075 – machine translation relied upon) (hereafter “Tominaga”), and further in view of Lamansky et al. (US 2002/0182441 A1) (hereafter “Lamansky”) set forth in the last Office action have been fully considered and are persuasive.  The rejections have been withdrawn. However, as outlined below, new grounds of rejection have been made in view of new cited references Jang et al (US 2020/0127213 A1) (hereafter “Jang”), Jang et al (US 2020/0161563 A1) (hereafter “Jang ‘563”), and Jang et al (US 2020/0161560 A1) (hereafter “Jang ‘560”).

Applicant’s arguments, see sections G, H, I, and J of the reply filed 03 June 2021, with respect to the rejections of claims 1, 3-6, and 16 under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2015/0171340 A1) (hereafter “Lee”) set forth in the last Office action; the rejection of claim 17 under 35 U.S.C. 103 as being 

Applicant’s arguments, see sections K, L, M, and N of the reply filed 03 June 2021, with respect to the rejections of claims 1, 3-6, and 16 under 35 U.S.C. 103 as being unpatentable over Kim et al. (WO 2018/110958 A1—machine translation relied upon) (hereafter “Kim”) and as evidenced by Zheng et al. (CN 103435597—machine translation relied upon) (hereafter “Zheng”) and Park et al. (US 2017/0213968 A1) 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 6 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Regarding claim 6:  Claims 6 recites Compounds A-16, A-18, A-19, A-56, A-57, and A-60 as compounds meeting the limitations of claim 1. Compounds A-16, A-18, A-19, A-56, A-57, and A-60 each comprise a substituent on the 1,3-phenylene ring linking the carbazole to the triazine rings of the compounds. This is not permitted by the general formula 1-1 of claim 1. Therefore, the claim fails to include all of the limitations of the claim upon which it depends.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 7 and 15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Jang et al (US 2020/0127213 A1) (hereafter “Jang”).
The applied reference has a common assignee, applicant, and joint inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
Furthermore, the Examiner notes that the subject matter of the rejected claims includes limitations directed toward the second compound that is used as the host material possibly being a combination of the instant Chemical Formula 3 and the instant 
Regarding claims 7 and 15: Jang discloses an organic optoelectronic device comprising an anode, a cathode, and at least one organic layer disposed between the anode and the cathode {Table 1, Example 16 as described in paragraph [0233]}.
The organic layer includes a light emitting layer and the light emitting layer including the compounds shown below as host materials for a phosphorescent dopant {(Table 1, Example 16 as described in paragraph [0233] where compounds C-22 and D-99 are host materials for a phosphorescent dopant.), (p. 24, Compound C-22), (p. 60, Compound D-99)}.
[AltContent: textbox (Jang’s Compound [D-99])][AltContent: textbox (Jang’s Compound [C-22])]
    PNG
    media_image1.png
    835
    1351
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    862
    516
    media_image2.png
    Greyscale



Claims 7 and 12-15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Jang et al (US 2020/0161563 A1) (hereafter “Jang ‘563”).
The applied reference has a common assignee, applicant, and joint inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
Furthermore, the Examiner notes that the subject matter of the rejected claims includes limitations directed toward the second compound that is used as the host material possibly being a combination of the instant Chemical Formula 3 and the instant Chemical Formula 4. This subject matter has support in the foreign priority document file 04 May 2018. Therefore, Jang ‘563 appears to be prior art under 35 U.S.C. 102(a)(2) (absent Applicant invoking an exception).
Regarding claims 7 and 12-15: Jang ‘563 discloses an organic optoelectronic device comprising an anode, a cathode, and at least one organic layer disposed {Table 1, Example 6 as described in paragraph [0223]}.
The organic layer includes a light emitting layer and the light emitting layer including the compounds shown below as host materials for a phosphorescent dopant {(Table 1, Example 6 as described in paragraph [0223] where compounds C-22 and D-41 are host materials for a phosphorescent dopant.), (p. 16, Compound C-22), (p. 40, Compound D-41)}.
[AltContent: textbox (Jang ‘563’s Compound [D-41])][AltContent: textbox (Jang ‘563’s Compound [C-22])]
    PNG
    media_image1.png
    835
    1351
    media_image1.png
    Greyscale
 
    PNG
    media_image3.png
    667
    757
    media_image3.png
    Greyscale



Claims 7 and 15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Jang et al (US 2020/0161560 A1) (hereafter “Jang ‘560”).
The applied reference has a common assignee, applicant, and joint inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint 
Furthermore, the Examiner notes that the subject matter of the rejected claims includes limitations directed toward the second compound that is used as the host material possibly being a combination of the instant Chemical Formula 3 and the instant Chemical Formula 4. This subject matter has support in the foreign priority document file 04 May 2018. Therefore, Jang ‘560 appears to be prior art under 35 U.S.C. 102(a)(2) (absent Applicant invoking an exception).
Regarding claims 7 and 15: Jang ‘560 discloses an organic optoelectronic device comprising an anode, a cathode, and at least one organic layer disposed between the anode and the cathode {Table 1, Example 16 as described in paragraph [0259]}.
The organic layer includes a light emitting layer and the light emitting layer including the compounds shown below as host materials for a phosphorescent dopant {(Table 1, Example 16 as described in paragraph [0259] where compounds C-22 and D-99 are host materials for a phosphorescent dopant.), (p. 20, Compound C-22), (p. 55, Compound D-99)}.
[AltContent: textbox (Jang ‘560’s Compound [D-99])][AltContent: textbox (Jang ‘560’s Compound [C-22])]
    PNG
    media_image1.png
    835
    1351
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    862
    516
    media_image2.png
    Greyscale



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

The Examiner notes that as described above, Applicant’s arguments have overcome the rejections of claims 1, 3-6, and 16 under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2015/0171340 A1) set forth in the last Office action; 
Specifically, this is because the only compounds disclosed in Lee ‘340 are position isomers of the compounds of the instant Chemical Formula 1-1. Applicant’s data showed that for the compounds of the instant Chemical Formula 1-1 position isomers would have unpredictable properties and are therefore nonobvious.
The nonstatutory double patenting rejections outlined below are based on U.S. Patent No. 10,985,329 B2. U.S. Patent No. 10,985,329 B2 is a continuation-in-part of the application 14/573,422 for which Lee ‘340 is the pre-grant publication. While Lee ‘340 does not disclose a compound meeting the limitations of the instant Chemical Formula 1-1, U.S. Patent No. 10,985,329 B2 does and is claimed in claim 3 of the patent. U.S. Patent No. 10,985,329 B2 has a common assignee, common inventors, 
The subject matter of Compound 825 of U.S. Patent No. 10,985,329 B2—the compound that meets the limitations of the instant Chemical Formula 1-1—is new to U.S. Patent No. 10,985,329 B2 versus the application 14/573,422 for which Lee ‘340 is the pre-grant publication. Therefore, the effective filing date for the subject matter of Compound 825 of U.S. Patent No. 10,985,329 B2 is the effective filing date of the continuation-in-part application that is now U.S. Patent No. 10,985,329 B2. The effective filing data of the continuation-in-part application that is now U.S. Patent No. 10,985,329 B2 is 1 November 2018. Therefore, U.S. Patent No. 10,985,329 B2 is not prior art.

Claims 1 and 3-6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 7 and 3 of U.S. Patent No. 10,985,329 B2 in view of Lee et al. (US 2015/0171340 A1) (hereafter “Lee ‘340”). 
Regarding claims 1 and 3-6: Claim 7 of U.S. Patent No. 10,985,329 B2 discloses an organic optoelectronic device comprising an anode, a cathode, and at least one organic layer disposed between the anode and the cathode {Claim 4—from which claim 7 ultimately depends}.
The organic layer includes a light emitting layer and the light emitting layer including a compound having the structure of Formula 1A of claim 1 of U.S. Patent No. 10,395,329 B2 and a metal complex {(Claim 6—from which claim 7 directly depends—states that the compound having the structure of Formula 1A of claim 1 of U.S. Patent No. 10,395,329 B2}
Claim 7 of U.S. Patent No. 10,985,329 B2 does not teach a specific device comprising a compound meeting the limitations of the instant Chemical Formula 1-1.
However, Claim 3 of U.S. Patent No. 10,985,329 B2 teaches a compound having the structure shown below as a compound having the structure of Formula 1A of claim 1 of U.S. Patent No. 10,395,329 B2 {col. 344, Compound 825}.

    PNG
    media_image4.png
    847
    1337
    media_image4.png
    Greyscale

At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the device of Claim 7 of U.S. Patent No. 10,985,329 B2 by using the compound of Claim 3 of U.S. Patent No. 10,985,329 B2 as a material of the light-emitting layer, based on the teaching of Claims 7 and 3 of U.S. Patent No. 10,985,329 B2. The modification would have been a combination of known elements according to known methods to yield predictable results. See MPEP 2143(I)(A). The selection of the compound shown above would have been a choice from a finite number of identified, predictable solutions, with a reasonable expectation of success. See MPEP 2143(I)(E). Furthermore, one of ordinary skill in the art would have been motivated to select suitable and optimum combinations of materials to be used to 
Neither Claim 7 nor Claim 3 of U.S. Patent No. 10,985,329 B2 teach that the compound having the structure of Formula 1A of claim 1 of U.S. Patent No. 10,985,329 B2 is used as a host material for a phosphorescent dopant.
However, Lee ‘340 teaches that the metal complex of having the structure of the instant Formula 81 of claim 7 of U.S. Patent No. 10,985,329 B2 is a phosphorescent light emitting dopant {paragraphs [0202]-[0215]}.
Additionally, Lee ‘340 teaches that compounds having the structure of the instant Formula 1A of claim 1 of U.S. Patent No. 10,985,329 B2 is useful as a phosphorescent host material {(paragraphs [0010]-[0030] and [0047]-[0049]: The condensed cyclic compound of Lee’340 has the structure of Formula 1A of Lee ’340, and Formula 1A of Lee ‘340 encompasses Formula 1A of claim 1 of U.S. Patent No. 10,985,329 B2.), (paragraphs [0036], [0153], [0159], [0199], and [0201]: The condensed cyclic compound of Lee’340 is useful as a host material for a phosphorescent dopant in the light emitting layer of an organic light emitting device.)}.
Therefore, it would have been obvious to one of ordinary skill in the art to have further modified the organic light emitting device of claim 7 of U.S. Patent No. 10,985,329 B2 by using the compound shown above as a host material for the phosphorescent dopant that is the metal complex of structural formula 81, based on the teaching of Lee ‘340. The modification would have been a combination of known elements according to known methods to yield predictable results. See MPEP 2143(I)(A). Furthermore, one of ordinary skill in the art would have been motivated to .

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over claims 7 and 3 of U.S. Patent No. 10,985,329 B2 in view of Lee et al. (US 2015/0171340 A1) (hereafter “Lee ‘340”) as applied to claim 1 above, and further in view of Lamansky et al. (US 2002/0182441 A1) (hereafter “Lamansky”).
Regarding claim 17: Claims 7 and 3 of U.S. Patent No. 10,985,329 B2 in view of Lee ‘340 teaches all of the features with respect to claim 1, as outlined above.
Claims 7 and 3 of U.S. Patent No. 10,985,329 B2 in view of Lee ‘340 does not exemplify a display device comprising the organic optoelectronic device of Claim 7 of U.S. Patent No. 10,985,329 B2.
Lamansky teaches the use of organic electroluminescent devices in display devices {paragraph [0139]}. Lamansky teaches that flat panel displays utilizing organic light emitting devices (which are organic electroluminescent devices) would have bright colors, wide viewing angle, low power requirements, broad temperature ranges, and thin form factor {paragraph [0010]}.
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have further modified the organic optoelectric device of Claim 7 of U.S. Patent No. 10,985,329 B2 to be part of a display device, based on the teachings of Lamansky. The motivation for doing so would have been to provide a display device with bright colors, wide viewing angle, low power requirements, broad temperature ranges, and thin form factor, as taught by Lamansky.

Claims 7, 12-15, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over claims 7 and 3 of U.S. Patent No. 10,985,329 B2 in view of Lee et al. (US 2015/0171340 A1) (hereafter “Lee ‘340”) as applied to claim 1 above, and further in view of in view of Kondakova ‘516 (US 2007/0252516 A1) (hereafter “Kondakova”) and Lee et al. (US 2017/0047527 A1) (hereafter “Lee ‘527”) and as evidenced by Aziz et al. (US 2006/0022590 A1) (hereafter “Aziz”) and Yu et al. (US 2012/0273764 A1) (hereafter “Yu”).
Regarding claims 7, 12-15, and 18: Claims 7 and 3 of U.S. Patent No. 10,985,329 B2 in view of Lee ‘340 teaches all of the features with respect to claim 1, as outlined above.
Claims 7 and 3 of U.S. Patent No. 10,985,329 B2 in view of Lee ‘340 does not teach that the light emitting layer comprises a second host material.
Kondakova ‘516 discloses an organic light emitting device comprising an anode, a cathode, and an organic layer between the anode and the cathode {Kondakova ‘516: Fig. 1 and paragraphs [0011], [0088], and [0347]-[0355]}.
The organic layer includes an emission layer, including a first host and a second host {Kondakova ‘516: (Fig. 1 and paragraphs [0011], [0088], [0204], and [0352]: The device comprises a light emitting layer.), (paragraphs [0011], [0016], and [0204]: The light emitting layer comprises two host materials.)}.
The first host is a hole transporting host material, which can be carbazole derivative {(paragraphs [0011], [0236], and [0289]: The light-emitting layer comprises a hole transporting co-host.), (paragraphs [0017] and [0265]: The hole transporting co-host can be a carbazolyl derivative.)}.
The second host is an electron transporting host material, which can be a 1,3,5-triazine derivative {(paragraphs [0011], [0211], and [0289]: The light-emitting layer comprises an electron transporting co-host.), (paragraphs [0211] and [0227]: The electron transporting host can be a 1,3,5-triazine derivative.)}.
The Examiner is equating the Compound of Claim 3 of U.S. Patent No. 10,985,329 B2—which is a 1,3,5-triazine derivatives—with the second host.
Kondakova ‘516 teaches that an emission layer containing two or more host materials have improved film morphology, electrical properties, light emission efficiency, and lifetime {paragraph [0209]}.
At the time the invention was effectively filed, it would have been obvious to have further modified the organic light emitting device of Claims 7 and 3 of U.S. Patent No. 10,985,329 B2 in view of Lee ‘340 by using an emission layer comprising two host materials, based on the teaching of Kondakova ‘516. The motivation for doing so would have been to provide an emission layer with improved film morphology, electrical properties, light emission efficiency, and lifetime, as taught by Kondakova ‘516.
Claims 7 and 3 of U.S. Patent No. 10,985,329 B2 in view of Lee ‘340 as modified by Kondakova ‘516 does not teach that the hole transporting host is a compound having the structure of a combination of the instant Formulas 3 and 4.
As outlined above, Kondakova ‘516 teaches that the first host is a hole transporting host.
Aziz teaches that indolocarbazole derivatives are hole transporting materials {paragraph [0083]}.
Lee ‘527 teaches an organic light emitting device (OLED) comprising an anode, a cathode, and an organic layer disposed between the anode and the cathode {abstract, paragraphs [0008], [0037]-[0040], and [0056]-[0057]}.
The organic layer comprises an emissive layer which can comprise the compound shown below as a host material along with a phosphorescent dopant {(paragraph [0008]: The organic layer comprises an emissive layer, which comprises a first host having the structure if Lee ‘527's formula 1.), (paragraph [0035]: The compounds having the structure of Lee ‘527’s formula 1 are exemplified by the compounds on pp. 6-73.), (p.9, compound C-23), (paragraphs [0008] and [0038]-[0041] the emissive layer comprises a phosphorescent emissive dopant.)}.

    PNG
    media_image5.png
    685
    1105
    media_image5.png
    Greyscale
                 
[AltContent: textbox (Lee ‘527’s Compound C-23)]

Therefore at the time the invention was effectively filed, Lee ‘527’s Compound C-23 was a known hole transporting host material.
Lee ‘527 teaches that Lee ‘527’s Compound C-23 is used as a first host material of a light emitting layer {paragraphs [0008]-[0013]}. Lee ‘527 teaches that the second {paragraph [0008]}. The modified compounds of Lee have the structure of Lee ‘527’s formula 2 {paragraphs [0014]-[0018]}.
Lee ‘527 teaches that organic light emitting devices comprising the host mixture has low driving voltage, high color purity, good efficiency and long lifetime {paragraph [0019]}.
Furthermore, Yu teaches that Lee ‘527’s Compound C-23 was a known host material component for an organic light emitting device {(paragraphs [0137]-[0145]: Example 1 comprises the compound of Prep. Ex. 1.), (paragraphs [0116]-[0120]: Prep. Ex. 1 produces a compound having the structure of Lee’s Compound C-23.)}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant claims to have further modified the device of Claims 7 and 3 of U.S. Patent No. 10,985,329 B2 in view of Lee ‘340 by including Lee ‘527’s Compound 23 as the hole transporting host in the emissive layer as a substitution for the generalized hole transporting host of Kondakova ‘516, based on the teaching of Kondakova ‘516, Aziz, Lee ‘527, and Yu.  The substitution would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). Furthermore, it would have been within the level of ordinary skill of a worker in the art at the time of the invention to select suitable and optimum combinations of materials to be used to make an organic light-emitting device.
Compound C-23 of Lee ‘527 is a compound consisting of a combination of a moiety represented by the claimed Chemical Formula 3 and a moiety represented by the claimed Chemical Formula 4 where: L3 and L4 are each a single bond; Y3 and Y4 are 12 to R15 are each hydrogen; in each case, La is a single bond, and Rb is hydrogen.
A light emitting layer comprising two host material and a light emitting material is a composition.

Claims 7-11 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over claims 7 and 3 of U.S. Patent No. 10,985,329 B2 in view of Lee et al. (US 2015/0171340 A1) (hereafter “Lee ‘340”) as applied to claim 1 above, and further in view of in view of Kondakova ‘516 (US 2007/0252516 A1) (hereafter “Kondakova”) and Lee et al. (US 2017/0047527 A1) (hereafter “Lee ‘527”) and as evidenced by Aziz et al. (US 2006/0022590 A1) (hereafter “Aziz”) and Yu et al. (US 2012/0273764 A1) (hereafter “Yu”).
Regarding claims 7-11 and 15: Claims 7 and 3 of U.S. Patent No. 10,985,329 B2 in view of Lee ‘340 teaches all of the features with respect to claim 1, as outlined above.
Claims 7 and 3 of U.S. Patent No. 10,985,329 B2 in view of Lee ‘340 does not teach that the light emitting layer comprises a second host material.
Kondakova ‘516 discloses an organic light emitting device comprising an anode, a cathode, and an organic layer between the anode and the cathode {Kondakova ‘516: Fig. 1 and paragraphs [0011], [0088], and [0347]-[0355]}.
The organic layer includes an emission layer, including a first host and a second host {Kondakova ‘516: (Fig. 1 and paragraphs [0011], [0088], [0204], and [0352]: The device comprises a light emitting layer.), (paragraphs [0011], [0016], and [0204]: The light emitting layer comprises two host materials.)}.
The first host is a hole transporting host material, which can be carbazole derivative {(paragraphs [0011], [0236], and [0289]: The light-emitting layer comprises a hole transporting co-host.), (paragraphs [0017] and [0265]: The hole transporting co-host can be a carbazolyl derivative.)}.
The second host is an electron transporting host material, which can be a 1,3,5-triazine derivative {(paragraphs [0011], [0211], and [0289]: The light-emitting layer comprises an electron transporting co-host.), (paragraphs [0211] and [0227]: The electron transporting host can be a 1,3,5-triazine derivative.)}.
The Examiner is equating the modified compounds of Compound of Claim 3 of U.S. Patent No. 10,985,329 B2—which are 1,3,5-triazine derivatives—with the second host.
Kondakova ‘516 teaches that an emission layer containing two or more host materials have improved film morphology, electrical properties, light emission efficiency, and lifetime {paragraph [0209]}.
At the time the invention was effectively filed, it would have been obvious to have modified the organic light emitting device of Claims 7 and 3 of U.S. Patent No. 10,985,329 B2 in view of Lee ‘340 by using an emission layer comprising two host materials, based on the teaching of Kondakova ‘516. The motivation for doing so would have been to provide an emission layer with improved film morphology, electrical properties, light emission efficiency, and lifetime, as taught by Kondakova ‘516.
Claims 7 and 3 of U.S. Patent No. 10,985,329 B2 in view of Lee ‘340 as modified by Kondakova ‘516 does not teach that the hole transporting host is a compound having the structure of the instant Formula 2.
As outlined above, Kondakova ‘516 teaches that the hole transporting host can be a carbazole derivative.
Tominaga teaches an organic electroluminescent device {paragraph [0018]}. The light-emitting comprises the carbazole derivative shown below as a host material {(paragraph [0018]), (p. 6, ¶ [0025]; The compound having the carbazole skeleton can be used as a hole transporting material or as a host material.), (p. 8, ¶ [0034]; The compound having the carbazole skeleton is exemplified by the compounds on pp. 5-6.), (paragraphs [0020], [0039], and [0041]; the luminescent material can be a phosphorescent material or a fluorescent material)}.
[AltContent: textbox (Tominaga’s Host Material)]
    PNG
    media_image6.png
    202
    348
    media_image6.png
    Greyscale


Therefore Tominaga’s host material shown above was a known carbazole derivative host material at the time of the invention.
Furthermore, Tominaga teaches that the host materials of Tominaga provide organic light-emitting devices with high durability, high efficiency, and high color purity {paragraphs [0007] and [0058]}
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have further modified the optoelectric device of Claims 7 and 3 of U.S. Patent No. 10,985,329 B2 in view of Lee ‘340 by substituting the generalized carbazole derivative hole transport host of Kondakova ‘516 with Tominaga’s host material, based on the teaching of Kondakova ‘516 and Tominaga. The substitution would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). Furthermore, it would have been within the level of ordinary skill of a worker in the art at the time of the invention to select suitable and optimum combinations of materials to be used to make an organic light-emitting device.
Tominaga’s host material has the structure of the instant Chemical Formula 2 where: m is 0; R8 to R10 are hydrogen; m is 0; L1 is a single bond; Y1 is unsubstituted biphenyl; L2 is a single bond; Y2 is a unsubstituted biphenyl. Tominaga’s host material has the structure of the instant C-8 where: *-L1Y1 is B-2; *-L2Y2 is B-2.
A light emitting layer comprising two host material and a light emitting material is a composition.

Claims 1 and 3-6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of U.S. Patent No. 10,985,329 B2 in view of Lee et al. (US 2015/0171340 A1) (hereafter “Lee ‘340”). 
Regarding claims 1 and 3-6: Claim 3 of U.S. Patent No. 10,985,329 B2 teaches a compound having the structure shown below as a compound having the structure of Formula 1A of claim 1 of U.S. Patent No. 10,395,329 B2 {col. 344, Compound 825}.

    PNG
    media_image4.png
    847
    1337
    media_image4.png
    Greyscale

Claim 3 of U.S. Patent No. 10,985,329 B2 does not teach that the compound having the structure of Formula 1A of claim 1 of U.S. Patent No. 10,985,329 B2 is used as a host material for a phosphorescent dopant in the light emitting layer of an organic light emitting device.
However, Lee ‘340 teaches that compounds having the structure of the instant Formula 1A of claim 1 of U.S. Patent No. 10,985,329 B2 is useful as a phosphorescent host material in the light emitting layer of an organic light emitting device {(paragraphs [0010]-[0030] and [0047]-[0049]: The condensed cyclic compound of Lee’340 has the structure of Formula 1A of Lee ’340, and Formula 1A of Lee ‘340 encompasses Formula 1A of claim 1 of U.S. Patent No. 10,985,329 B2.), (paragraphs [0031]-[0036], [0153], [0159], [0199], and [0201]: The condensed cyclic compound of Lee’340 is useful as a host material for a phosphorescent dopant in the light emitting layer of an organic light emitting device.)}.
Lee ‘340 teaches that the organic light emitting device comprises an anode and a cathode facing each other and that at least one organic layer includes the light emitting layer comprising the compound having the structure of the instant Formula 1A of claim 1 {paragraphs [0031]-[0036], [0153]-[0159], [0199], and [0201]}.
Therefore, it would have been obvious to one of ordinary skill in the art to have modified the Compound of claim 3 of U.S. Patent No. 10,985,329 B2 by using the compound shown above as a host material for a phosphorescent dopant in the light emitting layer of the organic light emitting device described by Lee ‘340—as described above—based on the teaching of Lee ‘340. The modification would have been a combination of known elements according to known methods to yield predictable results. See MPEP 2143(I)(A). Furthermore, one of ordinary skill in the art would have been motivated to select suitable and optimum combinations of materials to be used to make an organic light-emitting device in order to produce high performing organic light-emitting devices.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over claim 3 of U.S. Patent No. 10,985,329 B2 in view of Lee et al. (US 2015/0171340 A1) (hereafter “Lee ‘340”) as applied to claim 1 above, and further in view of Lamansky et al. (US 2002/0182441 A1) (hereafter “Lamansky”).
Regarding claim 17: Claim 3 of U.S. Patent No. 10,985,329 B2 in view of Lee ‘340 teaches all of the features with respect to claim 1, as outlined above.
Claim 3 of U.S. Patent No. 10,985,329 B2 in view of Lee ‘340 does not exemplify a display device comprising the organic optoelectronic device of Claim 3 of U.S. Patent No. 10,985,329 B2 in view of Lee ‘340.
Lamansky teaches the use of organic electroluminescent devices in display devices {paragraph [0139]}. Lamansky teaches that flat panel displays utilizing organic light emitting devices (which are organic electroluminescent devices) would have bright colors, wide viewing angle, low power requirements, broad temperature ranges, and thin form factor {paragraph [0010]}.
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have further modified the organic optoelectric device of Claim 3 of U.S. Patent No. 10,985,329 B2 in view of Lee ‘340 to be part of a display device, based on the teachings of Lamansky. The motivation for doing so would have been to provide a display device with bright colors, wide viewing angle, low power requirements, broad temperature ranges, and thin form factor, as taught by Lamansky.

Claims 7, 12-15, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over claim 3 of U.S. Patent No. 10,985,329 B2 in view of Lee et al. (US 2015/0171340 A1) (hereafter “Lee ‘340”) as applied to claim 1 above, and further in view of in view of Kondakova ‘516 (US 2007/0252516 A1) (hereafter “Kondakova”) and Lee et al. (US 2017/0047527 A1) (hereafter “Lee ‘527”) and as evidenced by Aziz et al. (US 2006/0022590 A1) (hereafter “Aziz”) and Yu et al. (US 2012/0273764 A1) (hereafter “Yu”).
Regarding claims 7, 12-15, and 18: Claim 3 of U.S. Patent No. 10,985,329 B2 in view of Lee ‘340 teaches all of the features with respect to claim 1, as outlined above.
Claim 3 of U.S. Patent No. 10,985,329 B2 in view of Lee ‘340 does not teach that the light emitting layer comprises a second host material.
Kondakova ‘516 discloses an organic light emitting device comprising an anode, a cathode, and an organic layer between the anode and the cathode {Kondakova ‘516: Fig. 1 and paragraphs [0011], [0088], and [0347]-[0355]}.
The organic layer includes an emission layer, including a first host and a second host {Kondakova ‘516: (Fig. 1 and paragraphs [0011], [0088], [0204], and [0352]: The device comprises a light emitting layer.), (paragraphs [0011], [0016], and [0204]: The light emitting layer comprises two host materials.)}.
The first host is a hole transporting host material, which can be carbazole derivative {(paragraphs [0011], [0236], and [0289]: The light-emitting layer comprises a hole transporting co-host.), (paragraphs [0017] and [0265]: The hole transporting co-host can be a carbazolyl derivative.)}.
The second host is an electron transporting host material, which can be a 1,3,5-triazine derivative {(paragraphs [0011], [0211], and [0289]: The light-emitting layer comprises an electron transporting co-host.), (paragraphs [0211] and [0227]: The electron transporting host can be a 1,3,5-triazine derivative.)}.
The Examiner is equating the Compound of Claim 3 of U.S. Patent No. 10,985,329 B2—which is a 1,3,5-triazine derivatives—with the second host.
Kondakova ‘516 teaches that an emission layer containing two or more host materials have improved film morphology, electrical properties, light emission efficiency, and lifetime {paragraph [0209]}.
At the time the invention was effectively filed, it would have been obvious to have further modified the organic light emitting device of Claim 3 of U.S. Patent No. 10,985,329 B2 in view of Lee ‘340 by using an emission layer comprising two host 
Claim 3 of U.S. Patent No. 10,985,329 B2 in view of Lee ‘340 as modified by Kondakova ‘516 does not teach that the hole transporting host is a compound having the structure of a combination of the instant Formulas 3 and 4.
As outlined above, Kondakova ‘516 teaches that the first host is a hole transporting host.
Aziz teaches that indolocarbazole derivatives are hole transporting materials {paragraph [0083]}.
Lee ‘527 teaches an organic light emitting device (OLED) comprising an anode, a cathode, and an organic layer disposed between the anode and the cathode {abstract, paragraphs [0008], [0037]-[0040], and [0056]-[0057]}.
The organic layer comprises an emissive layer which can comprise the compound shown below as a host material along with a phosphorescent dopant {(paragraph [0008]: The organic layer comprises an emissive layer, which comprises a first host having the structure if Lee ‘527's formula 1.), (paragraph [0035]: The compounds having the structure of Lee ‘527’s formula 1 are exemplified by the compounds on pp. 6-73.), (p.9, compound C-23), (paragraphs [0008] and [0038]-[0041] the emissive layer comprises a phosphorescent emissive dopant.)}.

    PNG
    media_image5.png
    685
    1105
    media_image5.png
    Greyscale
                 
[AltContent: textbox (Lee ‘527’s Compound C-23)]

Therefore at the time the invention was effectively filed, Lee ‘527’s Compound C-23 was a known hole transporting host material.
Lee ‘527 teaches that Lee ‘527’s Compound C-23 is used as a first host material of a light emitting layer {paragraphs [0008]-[0013]}. Lee ‘527 teaches that the second host material has the structure of Lee ‘527’s formula 2 {paragraph [0008]}. The modified compounds of Lee have the structure of Lee ‘527’s formula 2 {paragraphs [0014]-[0018]}.
Lee ‘527 teaches that organic light emitting devices comprising the host mixture has low driving voltage, high color purity, good efficiency and long lifetime {paragraph [0019]}.
Furthermore, Yu teaches that Lee ‘527’s Compound C-23 was a known host material component for an organic light emitting device {(paragraphs [0137]-[0145]: Example 1 comprises the compound of Prep. Ex. 1.), (paragraphs [0116]-[0120]: Prep. Ex. 1 produces a compound having the structure of Lee’s Compound C-23.)}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant claims to have further modified the device of Claim 3 of U.S. 
Compound C-23 of Lee ‘527 is a compound consisting of a combination of a moiety represented by the claimed Chemical Formula 3 and a moiety represented by the claimed Chemical Formula 4 where: L3 and L4 are each a single bond; Y3 and Y4 are each an unsubstituted C6 aryl group (a phenyl group); R12 to R15 are each hydrogen; in each case, La is a single bond, and Rb is hydrogen.
A light emitting layer comprising two host material and a light emitting material is a composition.

Claims 7-11 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over claim 3 of U.S. Patent No. 10,985,329 B2 in view of Lee et al. (US 2015/0171340 A1) (hereafter “Lee ‘340”) as applied to claim 1 above, and further in view of in view of Kondakova ‘516 (US 2007/0252516 A1) (hereafter “Kondakova”) and Lee et al. (US 2017/0047527 A1) (hereafter “Lee ‘527”) and as evidenced by Aziz et al. (US 2006/0022590 A1) (hereafter “Aziz”) and Yu et al. (US 2012/0273764 A1) (hereafter “Yu”).
Regarding claims 7-11 and 15: Claim 3 of U.S. Patent No. 10,985,329 B2 in view of Lee ‘340 teaches all of the features with respect to claim 1, as outlined above.
Claim 3 of U.S. Patent No. 10,985,329 B2 in view of Lee ‘340 does not teach that the light emitting layer comprises a second host material.
Kondakova ‘516 discloses an organic light emitting device comprising an anode, a cathode, and an organic layer between the anode and the cathode {Kondakova ‘516: Fig. 1 and paragraphs [0011], [0088], and [0347]-[0355]}.
The organic layer includes an emission layer, including a first host and a second host {Kondakova ‘516: (Fig. 1 and paragraphs [0011], [0088], [0204], and [0352]: The device comprises a light emitting layer.), (paragraphs [0011], [0016], and [0204]: The light emitting layer comprises two host materials.)}.
The first host is a hole transporting host material, which can be carbazole derivative {(paragraphs [0011], [0236], and [0289]: The light-emitting layer comprises a hole transporting co-host.), (paragraphs [0017] and [0265]: The hole transporting co-host can be a carbazolyl derivative.)}.
The second host is an electron transporting host material, which can be a 1,3,5-triazine derivative {(paragraphs [0011], [0211], and [0289]: The light-emitting layer comprises an electron transporting co-host.), (paragraphs [0211] and [0227]: The electron transporting host can be a 1,3,5-triazine derivative.)}.
The Examiner is equating the modified compounds of Compound of Claim 3 of U.S. Patent No. 10,985,329 B2—which are 1,3,5-triazine derivatives—with the second host.
Kondakova ‘516 teaches that an emission layer containing two or more host materials have improved film morphology, electrical properties, light emission efficiency, and lifetime {paragraph [0209]}.
At the time the invention was effectively filed, it would have been obvious to have modified the organic light emitting device of Claim 3 of U.S. Patent No. 10,985,329 B2 in view of Lee ‘340 by using an emission layer comprising two host materials, based on the teaching of Kondakova ‘516. The motivation for doing so would have been to provide an emission layer with improved film morphology, electrical properties, light emission efficiency, and lifetime, as taught by Kondakova ‘516.
Claim 3 of U.S. Patent No. 10,985,329 B2 in view of Lee ‘340 as modified by Kondakova ‘516 does not teach that the hole transporting host is a compound having the structure of the instant Formula 2.
As outlined above, Kondakova ‘516 teaches that the hole transporting host can be a carbazole derivative.
Tominaga teaches an organic electroluminescent device {paragraph [0018]}. The light-emitting comprises the carbazole derivative shown below as a host material {(paragraph [0018]), (p. 6, ¶ [0025]; The compound having the carbazole skeleton can be used as a hole transporting material or as a host material.), (p. 8, ¶ [0034]; The compound having the carbazole skeleton is exemplified by the compounds on pp. 5-6.), (paragraphs [0020], [0039], and [0041]; the luminescent material can be a phosphorescent material or a fluorescent material)}.
[AltContent: textbox (Tominaga’s Host Material)]
    PNG
    media_image6.png
    202
    348
    media_image6.png
    Greyscale


Therefore Tominaga’s host material shown above was a known carbazole derivative host material at the time of the invention.
Furthermore, Tominaga teaches that the host materials of Tominaga provide organic light-emitting devices with high durability, high efficiency, and high color purity {paragraphs [0007] and [0058]}.
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have further modified the optoelectric device of Claim 3 of U.S. Patent No. 10,985,329 B2 in view of Lee ‘340 by substituting the generalized carbazole derivative hole transport host of Kondakova ‘516 with Tominaga’s host material, based on the teaching of Kondakova ‘516 and Tominaga. The substitution would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). Furthermore, it would have been within the level of ordinary skill of a worker in the art at the time of the invention to select suitable and optimum combinations of materials to be used to make an organic light-emitting device.
Tominaga’s host material has the structure of the instant Chemical Formula 2 where: m is 0; R8 to R10 are hydrogen; m is 0; L1 is a single bond; Y1 is unsubstituted 2 is a single bond; Y2 is a unsubstituted biphenyl. Tominaga’s host material has the structure of the instant C-8 where: *-L1Y1 is B-2; *-L2Y2 is B-2.
A light emitting layer comprising two host material and a light emitting material is a composition.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DYLAN CLAY KERSHNER whose telephone number is (303)297-4257.  The examiner can normally be reached on M-F, 9am-5pm (Mountain).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/DYLAN C KERSHNER/Primary Examiner, Art Unit 1786